                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF IOWA
                                CEDAR RAPIDS DIVISION


 UNITED STATES OF AMERICA,                                        )
                                                                  )
                     Plaintiff,                                   )       No. 19-CR-0059-CJW
                                                                  )
          vs.                                                     )
                                                                  )
 RAVEN DAMIEN MEADER BURKHOW,                                     )
                                                                  )
                     Defendant.                                   )


                        GOVERNMENT’S SUPPLEMENTAL BRIEF

                                         TABLE OF CONTENTS

I.     INTRODUCTION ............................................................................................ 2

II.    DISCUSSION .................................................................................................... 3

       A. Defendant Should Not be Allowed to Call Prosecutors as
          Witnesses ...................................................................................................... 3

       B. Defendant Should Not be Allowed to Call the Magistrate Judge as
          a Witness ...................................................................................................... 7

       C. Defendant is Not Entitled to an Evidentiary Hearing on
          Any Issue .................................................................................................... 13

           1. Defendant is Not Entitled to a Hearing on the Sufficiency of the
              Affidavits ............................................................................................... 13

           2. Defendant is Not Entitled to a Hearing on his Motion for Return of
              Property ................................................................................................... 14

           3. Defendant is Not Entitled to a Hearing on his “Due Process” Claims . 15




                                                           1

      Case 1:19-cr-00059-CJW-MAR Document 50 Filed 10/24/19 Page 1 of 18
             4. Defendant is Not Entitled to a Hearing on the Leon Good-Faith
                Exception ................................................................................................. 16

III.    CONCLUSION ................................................................................................ 18

I.      INTRODUCTION

        On October 17, 2019, the Court heard arguments regarding defendant’s

Motion to Continue, (Docket 35), and whether a Franks hearing should be granted

on defendant’s Motion to Suppress, (Docket 23). After the hearing, the Court

requested supplemental briefing on three issues: (1) whether a prosecutor may be

called as a witness regarding any issue in this case; (2) whether a judge may be

called as a witness on any issue in this case; and (3) whether defendant is entitled

to an evidentiary hearing on any of the issues defense counsel listed at the hearing. 1

            For the reasons stated in the Government’s Resistance to Defendant’s

Motion to Suppress and in this brief, no evidentiary hearing is necessary or

appropriate on any issue defendant has raised. The United States addresses the

issues on which the Court requested additional briefing in the order the Court listed

them. (Docket 46).




       The Court specifically said it did not require more briefing on Franks; thus,
        1

the United States does not address that issue in this supplemental brief.


                                                             2

       Case 1:19-cr-00059-CJW-MAR Document 50 Filed 10/24/19 Page 2 of 18
II.    DISCUSSION

       A. Defendant Should Not be Allowed to Call Prosecutors as
          Witnesses

       Defendant wishes to call two Assistant United States Attorneys as witnesses

if the Court orders an evidentiary hearing on this case. Because defendant has not

shown a compelling need to have prosecutors testify in this case, the Court should

reject any attempt on the part of defendant to call prosecutors as witnesses.

       Such a situation implicates ethical rules regarding attorneys as witnesses.

The roles of attorney and witness have long been regarded as fundamentally

inconsistent. See United States v. Birdman, 602 F.2d 547, 551 (3d Cir. 1979). Iowa

Rule of Professional Conduct 32.3.7, Lawyer as Witness, states:

       (a) A lawyer shall not act as advocate at a trial in which the lawyer is
       likely to be a necessary witness unless:

           (1) the testimony relates to an uncontested issue;

           (2) the testimony relates to the nature and value of legal services
           rendered in the case; or

           (3) disqualification of the lawyer would work substantial hardship
           on the client.

       (b) A lawyer may act as advocate in a trial in which another lawyer in
       the lawyer’s firm is likely to be called as a witness unless precluded
       from doing so by rule 32:1.7 or rule 32:1.9.

Id.; Model Rule of Professional Conduct 3.7 (same). This is commonly referred to as

the “attorney-witness rule.” United States v. Johnson, 131 F. Supp. 2d 1088, 1104

(N.D. Iowa 2001).




                                           3

      Case 1:19-cr-00059-CJW-MAR Document 50 Filed 10/24/19 Page 3 of 18
      Trial courts have broad discretion with respect to the testimony of witnesses.

Gajewski v. United States, 321 F.2d 261, 268 (8th Cir. 1963). Courts “may refuse to

even allow a witness to take the stand.” Id.

      The United States Court of Appeals for the Eighth Circuit has stated that

district courts may exercise their discretion to bar defendants from calling

prosecutors as witnesses. “Courts are especially reluctant, and rightfully so, to

allow lawyers, including prosecuting attorneys, to be called as witnesses in trials in

which they are advocates.” Id. Though “such judicial discretion is generally

exercised to prevent testimony by an advocate in favor of the party whom he

represents, a court may, without abusing its discretion, refuse to allow the defense

to call as a witness the United States Attorney trying the case.” Id. (citing Fisher v.

United States, 231 F.2d 99, 104 (9th Cir. 1956)).

       In Gajewski, the defendants asserted the district court should have allowed

them to call the prosecutor as a witness at trial. Id. The Eighth Circuit Court of

Appeals rejected that contention. Id. at 269. “To be sure, an accused’s right to call

relevant witnesses and to present a complete defense may not be abrogated for the

sake of trial convenience or for the purpose of protecting a United States Attorney

from possible embarrassment while testifying, if he possesses information vital to

the defense.” Id. at 268-69. However, “the trial court was fully justified in

requiring [the defendant] to indicate in advance the general nature of the testimony

he desired to elicit from both the Clerk and the United States Attorney.” Id. at 269.



                                           4

     Case 1:19-cr-00059-CJW-MAR Document 50 Filed 10/24/19 Page 4 of 18
The defendant in that case “had previously attempted to inject into the trial

irrelevant, extraneous, and often inflammatory evidence, and had repeated such

efforts despite court rulings prohibiting its admission.” Id. The court found the

court’s refusal to allow the prosecutor to testify was not an abuse of discretion. Id.

      The Eighth Circuit Court of Appeals has more recently stated “[r]equests for

testimony [from prosecutors] are disfavored, and ‘the party seeking such testimony

must demonstrate that the evidence is vital to his case, and that his inability to

present the same or similar facts from another source creates a compelling need for

the testimony.’” United States v. Ziesman, 409 F.3d 941, 950 (8th Cir. 2005)

(quoting United States v. Watson, 952 F.2d 982, 986 (8th Cir. 1991)).

      Other circuit courts similarly require a showing of compelling reasons or

legitimate need. See United States v. Prantil, 764 F.2d 548, 551 (9th Cir. 1985) (“[A]

defendant has an obligation to exhaust other available sources of evidence before a

court should sustain a defendant’s efforts to call a participating prosecutor as a

witness.”); United States v. Tamura, 694 F.2d 591, 601 (9th Cir. 1982) (“The federal

courts have universally condemned the practice of a government prosecutor’s

testifying at a trial in which he is participating; such testimony is permitted only if

required by a compelling need.”); Birdman, 602 F.2d at 553 (“[T]he federal courts

have almost universally frowned upon the practice of a Government prosecutor

testifying at the trial of the case he is prosecuting, whether for or against the

defendant, and have stated that the practice should be permitted only in



                                           5

     Case 1:19-cr-00059-CJW-MAR Document 50 Filed 10/24/19 Page 5 of 18
extraordinary circumstances or for compelling reasons.” (footnotes omitted)); United

States v. Schwartzbaum, 527 F.2d 249, 253 (2d Cir. 1975) (“Nor was any reason

shown to permit the defendant to call government counsel as a witness. Such a

procedure, inevitably confusing the distinctions between advocate and witness,

argument and testimony, is acceptable only if required by a compelling and

legitimate need.”).

      This showing applies in both trials and pretrial hearings. See United States

v. Dempsey, 740 F. Supp. 1295, 1297 (N.D. Ill. 1990) (“We believe that in a

suppression hearing, as at trial, a defendant should not be allowed to compel the

testimony of a prosecuting attorney unless it can demonstrate a ‘compelling and

legitimate need’ for such testimony.”); see also United States v. Johnston, 690 F.2d

638, 644 (7th Cir. 1982) (surveying case law and finding the attorney-witness rule

should remain applicable in proceedings before a judge rather than a jury).

      Here, defendant has not demonstrated a compelling need for the testimony of

prosecutors. Defendant has stated he wishes to call prosecutors to testify but has

not provided any legitimate reasons for wanting to do so. In fact, he has not given

any reasons for wanting the prosecutors to testify. He has not identified any issue

in his motions where the testimony of prosecutors would be relevant and necessary

to a decision from the Court. Moreover, even assuming the prosecutors had some

relevant testimony to give (which they do not), defendant has not shown that he is

unable to acquire the same evidence from another source. Absent extraordinary or



                                          6

     Case 1:19-cr-00059-CJW-MAR Document 50 Filed 10/24/19 Page 6 of 18
compelling reasons, defendant should not be allowed to force prosecutors to become

witnesses in this matter, a situation ethical rules have long directed prosecutors to

avoid. Defendant’s sole support for his desire to call prosecutors as witnesses are

the aspersions he has cast on their conduct and his counsel’s suppositions. That is

not sufficient. Because defendant has failed to show a compelling and legitimate

need for such testimony, the Court should not allow defendant to call prosecutors as

witnesses. 2

      B. Defendant Should Not be Allowed to Call the Magistrate Judge as
         a Witness

      At the previous hearing, defense counsel indicated United States Magistrate

Judge Mark A. Roberts may be called as a witness by defendant. 3      There is no

authority or basis for calling the Magistrate Judge as a witness in this case.

      Defendant cited one case at the hearing in support of his assertion that the

Magistrate Judge could be called to testify, United States v. Alton, 982 F.2d 285, 287




      2  There are additional, practical issues with having the prosecutors testify.
First, pursuant to U.S. ex rel. Touhy v. Ragen, 340 U.S. 462 (1951), and Department
of Justice regulations, the Department of Justice has the authority to limit or
decline to authorize the testimony of its employees. See 28 C.F.R. §§ 16.21-16.29.
Second, prosecutors, like any other attorney, have a broad duty of confidentiality to
their client. See Iowa R. Prof’l Conduct 32.1.6 & cmt. 3 (“A lawyer shall not reveal
information relating to the representation of a client unless the client gives
informed consent . . . . The confidentiality rule . . . applies . . . to all information
relating to the representation, whatever its source.”).

      3   Defendant did not raise this issue in advance of the hearing.


                                            7

     Case 1:19-cr-00059-CJW-MAR Document 50 Filed 10/24/19 Page 7 of 18
(8th Cir. 1992). Defendant’s reliance on this single case to support such an

extraordinary procedure is farcical.

      Alton makes no reference to calling judges as witnesses. In that case, the

defendant had similarly filed a pretrial motion to suppress. Id. The paragraph

defendant referenced states in full:

      The magistrate judge who conducted the hearing on the motion and
      ultimately denied it was the same magistrate judge who issued the
      warrant. The defendant argues that an ethical violation occurred
      which calls into question the very fairness and objectivity of the entire
      process. The materials before us do not indicate that this argument
      was made in the Court below. Our review is therefore only for plain
      error, and we see none. There is no indication of actual bias, and the
      issue of probable cause is not close on the merits. So we reject this
      argument without giving it the normal scope of appellate review. We
      have some doubts about the practice, and our affirmance in this case is
      not to be interpreted as approving it.

Id. at 286-87. Defendant cited only the last sentence at the hearing. Notably, that

statement says nothing about judges as witnesses and does not contemplate such a

situation. At its broadest possible interpretation, that language suggests changing

the way courts hear motions to suppress. There is also a flaw in the logic of

defendant’s position—the district court judge, not the magistrate judge, ultimately

grants or denies motions to suppress. Most importantly, the Eighth Circuit Court of

Appeals assigned no error to the district court proceedings in Alton and, in the

twenty-seven years since the opinion was authored, the dicta at issue has spawned

no consensus or agreement with its thesis. In sum, defendant is trying to turn

these proceedings on their head by calling the presiding Magistrate Judge as a



                                          8

     Case 1:19-cr-00059-CJW-MAR Document 50 Filed 10/24/19 Page 8 of 18
witness with no more support than a single line of inapposite dictum dating from

1992.

        Another defendant attempted to use the same dicta to recuse a judge. In

United States v. Gonzalez, the defendant asked “the court to withdraw the

assignment of his motion to suppress evidence from the magistrate judge on

grounds that it is assigned to the same magistrate judge who granted the

government’s application for installation of an electronic alerting device in a

package at issue in the case.” No. 308CR00002TMBJDR, 2008 WL 11398945, at *1

(D. Alaska Feb. 26, 2008) (unpublished). The court began by expressly considering

28 U.S.C. § 455 and 28 U.S.C. § 144, statutes addressing potential partiality or bias

of judges. Gonzalez, 2008 WL 11398945, at *1. On these grounds, the court found:

        No legitimate reason to disqualify the magistrate judge has been put
        forth in Gonzalez’s motion. The motion raises no issue of fact
        concerning any alleged personal bias or prejudice or interest in the
        outcome of the case that might constitute a legitimate reason to
        disqualify the judicial officer. I find no due process violation has been
        alleged.

Id.

        Next, the court addressed defendant’s argument premised on Alton. The

defendant cited the same sentence expressing doubts about the challenged practice.

Id. The court soundly rejected that argument:

        Not discussed in that opinion was the fact that for a felony criminal
        motion, the magistrate merely makes a report and recommendation to
        the assigned district judge for determination of the dispositive motion.
        The undersigned magistrate judge is not aware of any policy or
        procedure implemented by the Administrative Office of the U.S. Courts


                                            9

      Case 1:19-cr-00059-CJW-MAR Document 50 Filed 10/24/19 Page 9 of 18
         that discourages the use of the same magistrate judge as suggested by
         Gonzalez. Moreover, there is nothing improper about a judicial officer
         reviewing his own decisions, sua sponte, or when requested by a party.
         If the rule were as advocated by Gonzalez, then no judicial officer,
         federal or State, would be permitted to address a prior order or
         application previously ruled upon by that judge. The law does not
         impose such conflict.

Id.

         The Gonzalez defendant was attempting to recuse the judge, not call the

judge as a witness. However, the same reasoning applies here. No impropriety or

bias exists. The Court should similarly reject defendant’s more extreme tactic in no

uncertain terms.

         Here, beyond citing Alton, defendant offered no factual basis to justify calling

the Magistrate Judge as a witness. Defense counsel adverted in a perfunctory

fashion to the Magistrate Judge having signed the warrants in this case and, in

doing so, having allegedly relied inappropriately on the government, or something

to this effect. This appears to be an allegation that the Magistrate Judge acted

outside of or abandoned his judicial role. There is absolutely no support for this

claim.

         Such an argument falls within the scope of United States v. Leon, 468 U.S.

897 (1984). 4 In Leon, the United States Supreme Court recognized the good-faith



        As previously noted, defendant did not raise this argument before the
         4

hearing. In addition, defendant has failed to brief or respond to the government’s
Leon arguments despite the fact that, in his suppression brief, he stated his
intention to do so. See (Docket 23 at 9 n.6). Therefore, defendant has no Leon


                                            10

      Case 1:19-cr-00059-CJW-MAR Document 50 Filed 10/24/19 Page 10 of 18
exception to the warrant requirement. Id. at 920. The Court stated that there were

four situations where the exception did not apply. Id. at 923. One of those was

“where the issuing magistrate wholly abandoned his judicial role in the manner

condemned in Lo–Ji Sales, Inc. v. New York, 442 U.S. 319 (1979); in such

circumstances, no reasonably well trained officer should rely on the warrant.” Id.

This is because the magistrate judge must “perform his ‘neutral and detached’

function and not serve merely as a rubber stamp for the police.” Id. (quoting Aguilar

v. State of Tex., 378 U.S. 108, 111 (1964), abrogated by Illinois v. Gates, 462 U.S.

213 (1983)). “A magistrate failing to ‘manifest that neutrality and detachment

demanded of a judicial officer when presented with a warrant application’ and who

acts instead as ‘an adjunct law enforcement officer’ cannot provide valid

authorization for an otherwise unconstitutional search. Id. (citing Lo–Ji Sales, 442

U.S. at 326–327.

      In Lo–Ji Sales, a police investigator brought film reels that he had purchased

from a bookstore and believed to be obscene to the magistrate judge. 442 U.S. at

321. The magistrate judge reviewed them and determined they were obscene. Id.

Thereafter, the investigator authored a warrant. Id. However, the warrant asked

the magistrate judge to accompany the investigator to the bookstore for purposes of

the search. Id. at 322. The magistrate judge went to the bookstore with police and



arguments pending before the Court and the motion-to-suppress deadline, as well
as the due dates for all briefs on such motions, has passed.


                                          11

    Case 1:19-cr-00059-CJW-MAR Document 50 Filed 10/24/19 Page 11 of 18
personally examined films and magazines. Id. at 322-23. After he reviewed them,

officers added them to the warrant. Id. Before the search, the warrant was two

pages long. Id. at 324. After the search and seizure ended, the warrant was sixteen

pages long. Id. In the subsequent obscenity case, the defendant, the owner of the

bookstore, filed a motion to suppress the evidence from the bookstore, which was

denied. Id.

      The Supreme Court reversed. Id. at 325. “The Town Justice did not manifest

that neutrality and detachment demanded of a judicial officer when presented with

a warrant application for a search and seizure.” Id. at 326. The magistrate judge

“allowed himself to become a member, if not the leader, of the search party which

was essentially a police operation.” Id. at 327. “Once in the store, he conducted a

generalized search under authority of an invalid warrant; he was not acting as a

judicial officer but as an adjunct law enforcement officer.” Id.

      Defendant has tendered no evidence to support his apparent claim that the

Magistrate Judge abandoned his neutral and detached judicial role or that he acted

as a rubber stamp for law enforcement. Those facts do not exist, and there is no

good faith basis for suggesting otherwise. Defendant should not be allowed to call

the Magistrate Judge as a witness and attempt to create a factual basis for this

claim through examination.

      Accordingly, defendant’s statement that the Magistrate Judge may be a

necessary witness at a suppression hearing is meritless. There is no evidence in



                                          12

    Case 1:19-cr-00059-CJW-MAR Document 50 Filed 10/24/19 Page 12 of 18
this case of partiality or bias or that the Magistrate Judge abandoned his judicial

role.

         C. Defendant is Not Entitled to an Evidentiary Hearing on Any Issue

         Defense counsel argued at the hearing that there are a number of other

issues presently on file entitling defendant to an evidentiary hearing. Defendant

has not shown that he is entitled to a hearing on any of those issues. 5

             1. Defendant is Not Entitled to a Hearing on the Sufficiency of the
                Affidavits

         Defendant suggested he is entitled to a hearing because the warrant

affidavits are insufficient. Whether the affidavits are sufficient to establish

probable cause is determined by looking only at the information within the four

corners of the warrant affidavits. See United States v. Perez-Trevino, 891 F.3d 359,

368 (8th Cir. 2018) (“In determining probable cause we are bound to consider only

the facts contained within the four corners of the affidavit.” (quoting United States

v. Milton, 153 F.3d 891, 894 (8th Cir. 1998)); see also United States v. Grant, 490

F.3d 627, 631 (8th Cir. 2007) (“If an affidavit in support of a search warrant sets

forth sufficient facts to lead a prudent person to believe that there is a fair

probability that contraband or evidence of a crime will be found in a particular




       Some of the issues counsel mentioned were not raised in any motion that
         5

has been filed. If defendant files further motions, the United States will respond to
those motions at that time. It will not address claims that defendant has yet to
make.


                                            13

        Case 1:19-cr-00059-CJW-MAR Document 50 Filed 10/24/19 Page 13 of 18
place, probable cause to issue the warrant has been established.” (internal

quotations omitted)).

         Because the sufficiency of the affidavits is determined by examining the

information within the four corners of the affidavits, testimony on this issue would

not further the Court’s analysis, and defendant is not entitled to a hearing on this

basis.

            2. Defendant is Not Entitled to a Hearing on his Motion for Return of
               Property

         Defendant also claimed his Motion for Return of Property is an avenue for

obtaining a hearing. Under Federal Rule of Criminal Procedure 41(g), “A person

aggrieved by an unlawful search and seizure of property or by the deprivation of

property may move for the property’s return.”

         First, an unlawful search and seizure or the deprivation of property is a

threshold showing in a motion for a return of property. There has been no finding

that any unlawful search and seizure occurred. Second, “[w]hen property is seized

as evidence in a criminal case, the government is justified in retaining it for use in

criminal proceedings.” United States v. Mendez, 860 F.3d 1147, 1150 (8th Cir.

2017). That justification does not end until proceedings are completed. Id. Hence,

a cause of action for return of property accrues when the district court enters

judgment. Id. Lastly, a motion for the return of property “is properly denied if the

defendant is not entitled to lawful possession of the seized property, the property is

contraband or subject to forfeiture or the government’s need for the property as


                                            14

    Case 1:19-cr-00059-CJW-MAR Document 50 Filed 10/24/19 Page 14 of 18
evidence continues.” United States v. Vanhorn, 296 F.3d 713, 719 (8th Cir. 2002)

(quoting United States v. Mills, 991 F.2d 609, 612 (9th Cir. 1993)).

      Defendant’s Motion for Return of Property is, at best, premature. The bulk of

the property seized in this case is contraband (e.g., drugs and NFA weapons) and/or

the subject of forfeiture proceedings (firearms, ammunition, and drug proceeds). All

of the property was seized as evidence in this case, and the government is entitled

to maintain possession of it until judgment is entered. All of these facts are evident

from the current posture of the case. There is nothing about his Motion for Return

of Property that entitles defendant to a hearing at this juncture.

          3. Defendant is Not Entitled to a Hearing on his “Due Process” Claims

      Defendant also wants a hearing on his “due process” allegations. In his

Motion to Suppress brief, defendant makes a number of statements about his due

process rights and alleges that the government violated them. (Docket 23).

However, defendant never strings these allegations together in a way that sets forth

any cognizable legal claim.

      Moreover, defendant’s nebulous due process allegations are covered by his

Fourth Amendment claims. “Where a particular Amendment provides an explicit

textual source of constitutional protection against a particular sort of government

behavior, that Amendment, not the more generalized notion of substantive due

process, must be the guide for analyzing these claims.” Mendoza v. United States

Immigration & Customs Enf’t, 849 F.3d 408, 420–21 (8th Cir. 2017) (quoting Cty. of



                                          15

    Case 1:19-cr-00059-CJW-MAR Document 50 Filed 10/24/19 Page 15 of 18
Sacramento v. Lewis, 523 U.S. 833, 842 (1998)). In Mendoza, the defendant argued

“the district court ignored his Fifth Amendment substantive due process claim

against Defendants when it held that the claim failed because it was covered by the

Fourth Amendment claim.” Id. at 420. The Eighth Circuit Court of Appeals

affirmed because “the district court was correct in dismissing the claim, as it was

explicitly covered under the Fourth Amendment analysis.” Id. at 421.

      This case is premised on a number of search warrants. Obtaining these

warrants was the process that was due to defendant. A hearing should not be held

on a series of vague allegations that do not set forth any cognizable legal claim, or to

allow defendant to try and create a record to support these allegations, which is

apparently what defendant is hoping to do.

      4.   Defendant is Not Entitled to a Hearing on the Leon Good-Faith Exception

      Finally, defense counsel stated a hearing is necessary to determine whether

the Leon good-faith exception applies. 6 Counsel is incorrect.

      The United States incorporates its previous briefing on Leon. In addition,

whether Leon applies is an objective question that can be determined from

reviewing the warrant affidavits at issue. In United States v. Sager, 743 F.2d 1261,

1265 (8th Cir. 1984), a case decided a short time after Leon, the Eighth Circuit




      6Again, having failed to brief this issue, defendant has no Leon arguments
pending before the Court. Accordingly, he has waived any right to argue for a
hearing under Leon.


                                          16

    Case 1:19-cr-00059-CJW-MAR Document 50 Filed 10/24/19 Page 16 of 18
Court of Appeals noted that in the case before it “the question of the officers’

subjective good faith ha[d] not been litigated.” Nevertheless, the court declined to

remand the case for an evidentiary hearing on this point. Id. at 1266. The court

explained, “Leon, however, does not turn on ‘good faith’ in this sense.” Id. “[The

Supreme] Court, in fact, has been at pains to explain that it is objective

reasonableness, not subjective good faith, that is important.” Id.

      Turning to the Leon decision itself, the Sager court is correct. The Supreme

Court “emphasize[d] that the standard of reasonableness [it] adopt[ed] [wa]s an

objective one.” Leon, 468 U.S. at 919 n.20. The Court specifically “eschew[ed]

inquiries into the subjective beliefs of law enforcement officers who seize evidence

pursuant to a subsequently invalidated warrant.” Id. at 922 n.23. The “good-faith

inquiry is confined to the objectively ascertainable question whether a reasonably

well-trained officer would have known that the search was illegal despite the

magistrate’s authorization.” Id.; see also United States v. Hudspeth, 525 F.3d 667,

674, 676 (8th Cir. 2008) (finding Leon applied “based on the affidavits” in a case

“[w]here there [wa]s no evidentiary hearing before the magistrate judge”); United

States v. Olvey, 437 F.3d 804, 807, 809 (8th Cir. 2006) (holding Leon applied in a

case “[w]here there [wa]s no evidentiary hearing before the magistrate judge”).

      Whether Leon applies is an objective determination that the Court can make

by reviewing the information it presently has. Defendant is not entitled to an

evidentiary hearing on the basis of Leon good faith.



                                           17

    Case 1:19-cr-00059-CJW-MAR Document 50 Filed 10/24/19 Page 17 of 18
 III.      CONCLUSION

           For the forgoing reasons, the Court should deny any request to call either the

 prosecutors or the Magistrate Judge as witnesses in this case. Further, the Court

 should issue a decision on Defendant’s Motion to Suppress without holding an

 evidentiary hearing in this case because defendant has not shown that any hearing

 is necessary.

                                                   Respectfully submitted,

                                                   PETER E. DEEGAN, JR.
                                                   United States Attorney

                                                   By:

                                                   /s/ Kyndra Lundquist
                                                   KYNDRA LUNDQUIST
                                                   Kyndra.Lundquist@usdoj.gov

                                                   and

                                                   /s/ Richard L. Murphy
                                                   RICHARD L. MURPHY
                                                   Rich.Murphy@usdoj.gov

      CERTIFICATE OF SERVICE                       Assistant United States Attorneys
I hereby certify that on October 24, 2019,
I electronically filed the foregoing with
                                                   111 7th Avenue SE, Box 1
the Clerk of Court using the ECF system            Cedar Rapids, IA 52401-2101
which will send notification of such filing        319-363-6333
to the parties or attorneys of record.
                                                   319-363-1990 – Fax
     UNITED STATES ATTORNEY

BY: /s KAL




                                              18

        Case 1:19-cr-00059-CJW-MAR Document 50 Filed 10/24/19 Page 18 of 18
